Citation Nr: 1527929	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel
INTRODUCTION

The Veteran served in the Army National Guard from June 1970 to June 1976 and again from October 1993 to December 2007 with various periods of active duty, active duty for training (ACDUTA), and inactive duty for training (INACDUTRA).

While the Veteran served various days per year on active duty during his entire time in the Army National Guard, his military personnel records confirm specific dates of active duty from October 1970 to March 1971, April 2, 2004 to May 15, 2004, July 14, 2006 to August 4, 2006, and October 20, 2006 to July 15, 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. The Veteran had a hearing before the Board in April 2015 and the transcript is of record.

The issue of entitlement to an increased rating for bilateral sensorineural hearing loss has been raised by the record during his April 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he injured his knees during his first period of active duty in 1970 or 1971 during field training working on an M-42 self-propelled anti-aircraft gun (i.e., a "Duster").  He indicates he fell off the vehicle and landed on both his knees.  This injury coupled with the laborious cross-training during his lengthy National Guard career caused chronic bilateral knee problems, to include arthritis.  In February 2008, two months after separating from the Army National Guard, the Veteran underwent bilateral total knee replacements in a private medical facility.

In support of his claim, the Veteran submitted lay statements confirming the type of M-42 training he did during his 1970 to 1971 active duty period as well as lay statements confirming witnessing the Veteran struggle with knee pain during later parts of his military service. 

The Veteran's service treatment records are largely unavailable.  The obtained records, however, do indicate the Veteran struggled with the periodic examination in March 1996.  At that time, the examiner noted the Veteran was unable to stand up from a squatting position and referred him to orthopaedics.  A May 1998 private doctor noted right knee pain with a history of one month or longer with x-ray findings of early degenerative joint disease of the right knee and a possible medial meniscal tear.  The Veteran reported knee pain in February 1999 and requested a physical profile sue to diagnosed degenerative arthritis of the bilateral knees.  The Veteran's October 2005 in-service examination notes positive patellofemoral crepitus, with some reduced range of motion.  Nothing in the scares 1970s records indicate a knee injury at that time.  

The Veteran did serve as a cannoneer during his 1970s military service, but served as a cook for the remainder of his National Guard service from 1993 to 2007.  Even so, the Veteran claims he had laborious cross-training that aggravated his 1970s bilateral knee injuries. 

The Board notes the records indicate a history of bilateral total knee replacements in February 2008, but the actual private treatment records are not of record.  The RO/AMC must make efforts to obtain them as well as any additional VA outpatient treatment records from February 2015 to the present.

In light of the lay statements describing the 1970s training exercise, the Veteran's struggle with knee pain during service, the incomplete service treatment records, and the various notations within the service treatment records indicating knee pain, a VA examination is necessary to ascertain the likely etiology of the Veteran's bilateral knee disorders.  No VA examination has been afforded to the Veteran in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter once again asking him to identify any VA or non-VA treatment for his bilateral knees since 2007, to include February 2008 surgical records for his bilateral total knee replacements, and ask the Veteran to either provide the private treatment records or provide a signed release form for the VA to obtain them on his behalf.  If any private records are identified, the RO/AMC must make two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.  If private medical records are identified but not obtained, then the RO/AMC should inform the Veteran (1) of the identity of the records sought, (2) of the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.  Regardless of the Veteran's response, obtain VA treatment records for the Veteran dated from February 2015 to the present.  All attempts to obtain these records must be associated with the claims file.

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopaedic VA examination to determine the Veteran's current bilateral knee diagnoses and the likely etiology of each condition found. 

The examiner should be informed of the Veteran's confirmed periods of active duty, ACDUTRA, and/or INACDUTRA.

The examiner(s) is asked to identify any and all diagnoses found related to the Veteran's bilateral knees.

As to each diagnosis rendered, the examiner(s) is asked to opine as to the following: 

* What is the approximate date of onset for any diagnosed right or left knee disorder, to include arthritis?  In rendering this opinion, the examiner is asked to consider and reconcile his description of a 1970-1971 bilateral knee injury, a March 1996 examination noting difficulty standing from a squatting position, and 1998-1999 diagnoses of bilateral knee arthritis and possible meniscal tear.
* For any diagnosed right and/or left knee disorder, is the disorder at least as likely as not (50 percent probability or more) caused by injury and/or laborious cross training during a period of active duty, ACDUTRA, or INACDUTRA service in light of complaints and treatment?  In rendering this opinion, the examiner is also asked to address the Veteran's contention that he injured both his knees in a 1970 (or 1971) training exercise.

The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's lay statements and description of in-service injuries, military records documenting treatment and diagnoses, the medical and lay evidence of continuous symptoms and treatment since service.

The examiner must provide a complete rationale for any opinion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

